 Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Naftali Rosenberg, individually and on behalf
 of all others similarly situated,                    C.A. No: 1:21-cv-2201
                               Plaintiff,
                                                      CLASS ACTION COMPLAINT

                                                      DEMAND FOR JURY TRIAL




        -v.-
 Midland Credit Management, Inc.,
                               Defendant(s).

                                            COMPLAINT

       Plaintiff Naftali Rosenberg (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through his attorneys, Stein Saks PLLC, against Defendant Midland Credit Management, Inc.

(hereinafter “MCM” or “Defendant”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual privacy."

   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 2 of 9 PageID #: 2




 "the effective collection of debts" does not require "misrepresentation or other abusive debt

 collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. § 1692(e).

 After determining that the existing consumer protection laws were inadequate. Id. § 1692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

 rise to the claim occurred and where Plaintiff resides.

                                    NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of New York consumers under

 § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA").

    6.      Plaintiff is seeking damages and declaratory relief.




                                                2
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 3 of 9 PageID #: 3




                                            PARTIES

    7.      Plaintiff is a resident of the State of New York, County of Kings.

    8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,

 Corporation Service Company, at 80 State Street, Albany, NY 12207.

    9.      Upon information and belief, Defendant MCM is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

                                     CLASS ALLEGATIONS

    10.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    11.     The Class consists of:

            a. all individuals with addresses in the State of New York;

            b. to whom Defendant MCM sent a collection letter attempting to collect a

                consumer debt;

            c. containing settlement offers;

            d. that were unclear if it was a discount or rather an offer to pay in full;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.

    12.     The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.




                                               3
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 4 of 9 PageID #: 4




    13.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    14.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendant’s written communications to consumers, in the forms attached as

 Exhibit A, violate 15 U.S.C. §§ 1692e.

    15.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

    16.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

             b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominance over any

                questions or issues involving only individual class members. The principal issue




                                                4
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 5 of 9 PageID #: 5




                is whether the Defendant’s written communications to consumers, in the forms

                attached as Exhibit A violate 15 U.S.C. § 1692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.




                                               5
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 6 of 9 PageID #: 6




    18.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

    19.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

    20.      Some time prior to February 4, 2021, an obligation was allegedly incurred to creditor

 Capital One, N.A.

    21.      The Capital One, N.A. obligation arose out of transactions incurred primarily for

 personal, family or household purposes, specifically a personal credit card.

    22.      The alleged Capital One, N.A. obligation is a "debt" as defined by 15 U.S.C.§

 1692a(5).

    23.      Capital One, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

    24.      Capital One, N.A. purportedly sold the alleged debt to Defendant MCM, who is the

 current owner of the alleged debt.


                            Violation – February 4, 2021 Collection Letter

    25.      On or about February 4, 2021, Defendant MCM sent the Plaintiff a collection letter

 (the “Letter”) regarding the alleged debt originally owed to Capital One, N.A. See a true and

 correct copy of the Letter attached at Exhibit A.

    26.      The letter states a current balance of $3,318.31.

    27.      The letter goes on to state “You have been pre-approved for options designed to

 save you money. Act now to maximize your savings.”
                                               6
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 7 of 9 PageID #: 7




     28.     The letter then proceeds to give three payment options:

             1) Option 1: 10% Off – Pay $2,986.48

             2) Option 2: 5% Off – 6 monthly payments of $525.40

             3) Option 3: Monthly Payments as low as: $50 per month

     29.     The third option provided by Defendant is not adequately explained and results in

  two different possible interpretations.

     30.     First, Option 3 might be construed to be an option where a discounted amount is

  being paid in monthly payments of $50 a month.

     31.     Second, Option 3 might be construed to be an option where monthly payments of

  $50 would be made until the debt is paid off.

     32.     By failing to explain whether Option 3 is a settlement option or a full pay option, the

  Letter is false, deceptive and misleading.

     33.     Furthermore, the letter references savings and that it would save the consumer

  money.

     34.     If in fact Option 3 is payment in full on the entire balance the promises made by

  Defendant in the letter to the consumer are completely false.

     35.     As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                            COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.




                                                  7
 Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 8 of 9 PageID #: 8




       37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       39.     Defendant violated §1692e:


               a. As the Letter it is open to more than one reasonable interpretation, at least one of

                   which is inaccurate in violation of §1692e(2).

               b. By making a false and misleading representation in violation of §1692e(10).


       40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                        DEMAND FOR TRIAL BY JURY


       41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Naftali Rosenberg, individually and on behalf of all others

similarly situated, demands judgment from Defendant MCM as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;


                                                  8
Case 1:21-cv-02201-DG-SJB Document 1 Filed 04/21/21 Page 9 of 9 PageID #: 9




    4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

 expenses;

    5.       Awarding pre-judgment interest and post-judgment interest; and

    6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

 just and proper.

    April 12, 2021                                        Respectfully Submitted,



                                                          /s/   Tamir S aland
                                                          By: Tamir Saland, Esq.
                                                          Stein Saks, PLLC
                                                          285 Passaic Street
                                                          Hackensack, NJ 07601
                                                          (P): (201) 282-6500 ext. 122
                                                          (F): (201) 282-6501
                                                          (E) tsaland@steinsakslegal.com
                                                          Attorneys For Plaintiff




                                               9
